   Case 3:21-mj-05023-LHG Document 7 Filed 07/27/21 Page 1 of 1 PageID: 21




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
         v.                     *      21-mj-05023-LHG
                                *
  NICHOLAS LAYTON               *
                                *
                              *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

       In accordance with Standing Order 2020-06, this Court finds:
  ✔     That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:
  ✔     Video Teleconferencing

        Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

               The Defendant (or the Juvenile) is detained at a facility lacking video

       teleconferencing capability.

               Other:




Date: 7/27/2021      
                                                            Honorable Douglas E. Arpert
                                                            United
                                                                 d Statess Magistrate
                                                             nited                     Judge
                                                                           Magistraate Ju
